Citation Nr: 1547368	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  06-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for thoracolumbar spine degenerative arthritis, degenerative disc disease, and spinal stenosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This claim was previously before the Board in April 2010, August 2012, and December 2013 when it was remanded for further development. 

Additional magnetic resonance imaging (MRI) records were added to the claims file since the most recent Supplemental Statement of the Case (SSOC).  However, the Veteran's representative, in a statement dated in September 2015, waived RO consideration of the additional evidence.  In addition, the records are duplicative and cumulative of the records already associated with the claims file.  Although the records show additional MRI scans of the thoracolumbar spine, there is no indication of any interval change and they do not discuss the range of motion of the Veteran's back or bowel or bladder impairment.  As such, it is unnecessary to remand the claims for the records to be considered in the first instance by the agency of original jurisdiction.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's service-connected spine disability has been manifested by complaints of pain, the preponderance of the evidence reveals that he has flexion to more than 30 degrees, and with no objective evidence of ankylosis, no incapacitating episodes, and no associated bowel or bladder problems.

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for thoracolumbar spine degenerative arthritis, degenerative disc disease, and spinal stenosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2015).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Adequate notice was sent to the Veteran in August 2006.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran has submitted private treatment records.  The appellant was afforded VA medical examinations in conjunction with his current claims. 

All relevant, adequately identified treatment records for which adequate authorization has been provided have been obtained and associated with the claims file. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Veteran seeks entitlement to an evaluation in excess of 20 percent disabling for thoracolumbar spine degenerative arthritis, degenerative disc disease, and spinal stenosis.

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis if the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

A February 2005 MRI of lumbar spine revealed no evidence of anterolisthesis or fracture.  There was kissing spinous deformities at L3 through L5.  There was severe intervertebral disc herniation at the L5-S1 level with evidence of bilateral subarticular recess and neural canal stenosis.  This affected the SI nerve roots at the entrance zone of the neural canal as well as the exiting L5 nerve roots.  Circumferential annular bulge at the L4-L5 level with a left extraforaminal disc protrusion closely approximating the left L5 nerve root at the entrance zone of the neural canal and the left L4 nerve root at the exit zone of the neural canal.  Circumferential annular bulge at the L3-L4 level with an extraforaminal disc protrusion on the left.  Circumferential annular bulge at the L2-L3 level with an intraforaminal disc protrusion on the left.  This closely approximates the L2 nerve root on the left.  Correlation with neurological findings was recommended.  Circumferential annular bulge at L1-L2 and T12-LI without evidence of stenosis.

An MRI in February 2005 revealed disc degenerative changes L3 - L4, L4 - L5, and L5 - S1.  The disc degenerative changes are most pronounced at L5 - S1 where there is broad based disc bulge facet and ligamentous hypertrophy.  This results in a mild acquired stenosis of the canal and neural foramina.  There was also mild acquired stenosis of the canal at L4-L5 secondary to these same factors.

In August 2006, the Veteran was noted to have very limited range of motion with his low back.

In September 2006 the Veteran was noted to have limited range of motion of the lower back to rotation which he could only do about 40 degrees to the left and right, hyperextension and flexion he was unable to do due to complaints of pain.  He could not stoop or bend.  He had a difficult time getting up and down off the table.  He could not heel walk or toe walk.  He could not squat and recover.  There were no effusions seen to the joints.  No redness.  He had full range of motion to all other joints.

MRI in November 2006 revealed severe stenosis at the L5-S1 level.  Correlation with the L5 and S1 dermatome was recommended.  Severe stenosis at the L4-L5 level was noted.  Correlation with the L5 dermatome was recommended, it appeared to be greater degree of left stenosis than right stenosis.  Left-sided subarticular  recess and neuroforaminal stenosis at L3-L4 was noted affecting the L4 and L3 nerve roots.

The Veteran was afforded a VA medical examination in November 2006.  No loss of bowel or bladder control was noted.  He did not use a brace or a cane.  He had last worked in 1982 as a shop foreman and dispatcher at which time he had problems with his back and also had problems with his upper back as well as chest pain.  He indicated that he spent more time going to the hospital than working.

He remained symptomatic.  He continued to have chronic pain in the upper as well as the lower back.  As before he has pain radiating into either or both legs down to the foot.  Regarding his bowel and bladder function he said that he has had episodes where he has had the urge but has not made it to the bathroom in time.  He had not had this evaluated previously.  He said this has been present for about the last eight months or so.  It was recommended that he follow up with his physician regarding this matter.

Regarding incapacitating episodes and flare-ups, he has had medical attention within the past year but no prescribed bedrest.  He described constant pain rather than recurrent flare-ups of pain.  Regarding the effects on his occupation as previously noted he last worked in 1982 as a shop foreman and a dispatcher.  He had problems with his back when he was working.  Regarding his activities of daily living he was independent.  He had to be careful with the way he sits or walks.  Twisting or turning movements are said to be bothersome and he was unable to perform activities such as yard work.  He also has previously reported that he has to log roll in the mornings when getting out of bed.  He was not using a cane but rather he said he was been given forearm crutches and also was given a rolling walker several months ago.

He was able to stand erect.  There was no spasm noted but he had generalized tenderness to palpation over the upper back region.

There was no tenderness to the lower back at the time. On range of motion testing he demonstrated 45 degrees of flexion without pain.  He had 20 degrees of extension with complaints of pain on motion.  He had 15 degrees of right and left lateral bending.  Bending to the right caused low back pain and bending to the left caused upper back pain.  He had right and left lateral rotation of 15 degrees.  Rotation to the right caused upper back pain and rotation to the left caused lower back pain.

In January 2007 the Veteran complained that if he walks any significant distance he gets much worse pain in the low back and legs and has to sit down for several minutes to make it get better.  The patient complained of occasional mild incontinence but stated that he usually has a sensation of urgency before bowel and bladder.  He denied any actual fixed numbness or tingling in the arms, legs, or body.

The Veteran was afforded a VA medical examination in August 2007.  His low back pain was increased with walking and he gets pain in both legs which is helped by rest.  He described his pain as constant.  He rated the neck as 5/10 and the lower back as 8/10.  He took Tylenol 500 mg one twice a day which helps some and does not have side effects.  He did not have flare ups in either his neck back or feet.  He did not have associated features or symptoms.  He was not using any aids to walk but stated he has a walker at home which he used.  He did not use any braces.  He did not know how long or how far he could walk.  He claimed that he is unsteady and had a history of falls.  He has had no surgery on the neck, back, or feet.  His usual occupation was an automobile mechanic.  He stated he had not worked since 1982 because of his neck and back problems.  He did not have problems with daily activities involving any of the examined areas.  His feet did not cause any effects on his usual occupation.

He walked with a normal gait and can heel and toe walk without difficulty.  He complained of pain to light touch of the skin in the lumbar region.  He exhibited the following ranges of motion.  Forward flexion was 0 to 30 degrees, extension was 0 to 0 degrees, left lateral flexion was from 0 to 10 degrees, right lateral flexion was 0 to 5 degrees, left lateral rotation was 0 to 5 degrees, and right lateral rotation was 0 to 10 degrees.  He complained of pain at the end point with all motion.  There was no objective evidence of pain.  Repetitive motion did not change anything.  He was noted to exhibit better range of motion getting dressed and undressed than he did while being examined for range of motion.

This Veteran was very difficult to evaluate.  He had 5/5 positive Waddell signs which indicated rather extreme exaggeration on the examination of his lumbar spine.  Objective evidence was seen on his x-ray of some problems at the L5-S1 disk space.  His subjective complaints were not supported by objective physical findings at that time.

DeLuca provisions could not be clearly delineated.  During a flare up the Veteran could have further limitations in range of motion amount of pain and functional capacity but the examiner was unable to estimate additional loss without resorting to mere speculation.

The Veteran was afforded a VA medical examination in November 2012.  The Veteran was noted to be diagnosed with thoracolumbar degenerative arthritis, degenerative disc disease, and spinal stenosis.

The Veteran saw a private neurosurgeon earlier in the year and surgery was recommended.  He said he recently saw a rheumatologist who recommended laser surgery.  He continued to have chronic low back pain.  Pain was constant but varied in severity.  He reported that he did not do much physical activity due to the pain.  He was careful with any bending or lifting.  He frequently used a grabber to retrieve objects.  He stated that if he has to get down on the floor for any reason, then he has quite a difficult time getting back up.  He tried to avoid standing/walking for more than short periods.  Generally he tried to use a motorized cart when shopping.  He had to change positions when sitting or driving for too long.  He had pain which radiated into both legs to the feet.  He reported intermittent numbness and tingling of the left foot.  He reported pain in the lower extremities with initial ambulation after being off of his feet for a while.  He had urinary urgency and frequency.  Sometimes his urine stream has already started by the time he made it to the bathroom.  He occasionally had bowel accidents.  Flare-ups of pain in the legs and feet occurred four to five times a year and lasted up to two to three months.

Range of motion was 50 degrees of flexion with objective evidence of pain at 50 degrees.  Extension to 15 degrees with objective evidence of pain at 15 degrees.  10 degrees of right and left lateral flexion with objective evidence of pain at 0 degrees.  Right lateral rotation of 30 degrees or more with objective evidence of pain at 30 degrees or greater.  Left lateral rotation of 20 degrees with objective evidence of pain at 20 degrees or greater.  Repetitive use testing did not reveal a change of range of motion.  The Veteran had less movement than normal and pain on movement.  He had localized tenderness or pain to palpation for joints and/or soft tissue described as midline tenderness over the thoracolumbar spine.  There was guarding and/or muscle spasm but it did not result in abnormal gait or spinal contour.  The Veteran reported that he had a cane but could not use it because of pain in his hands.  He had a knee brace but could not bend over to put it on.  The examiner noted that all movements during range of motion testing were done slowly and cautiously with objective evidence of pain on motion.  Arthritis was documented by x-ray.  The Veteran's thoracolumbar spine condition impacted his ability to work.  He last worked in 1982 because of his back problems and was given SSI in 2006.

An MRI in January 2013 revealed at the L5-S1 level a disc extrusion effacing the right subarticular recess and both the right L5 and S 1 nerve roots.  Correlation with clinical findings was recommended.  At the L4-L5 level, a circumferential annular bulge with a 5 mm left intraforaminal disc protrusion was noted.  At the L3-L4 level, a 5.5 mm x 3 cm left intraforaminal broad based disc protrusion was noted closely approximating the left L4 nerve root and the left L3 nerve root at the exit zone of the neural canal.  A 1.5 cm in diameter cyst like process along the left aspect of the spine approximating the cruz of the left psoas muscle.  This could represent a lymph node. 

In June 2014 there was a disc protrusion contacting the left hemicord at the level of T4- T5.  This would approximate the middle of the curve of the thoracic spine or the apex of the thoracic kyphosis.  Correlation with symptomatology was recommended.  A disc extrusion on the right at the L5-S1 intervertebral disc level is noted with effacement of the right L5 and S1 nerve roots.  As described previously, upright postures would increase the severity of neuroforaminal stenosis.  Correlation with right-sided lower extremity symptoms was recommended.  An intraforaminal disc protrusion at the L4-L5 level was noted on the left.  An intraforaminal disc protrusion at the L3-L4 level was noted on the left. 

The Veteran was afforded a VA medical examination in September 2014.  The Veteran was noted to be diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.

He continued to have chronic back pain.  Pain was constant but varied in severity.  Pain increased if he stands or walks for too long.  When he shops with his wife he has to look for a place to sit after just a short period of standing/walking.  Walking on inclines/declines or uneven surfaces causes pain.  Can sit better than he can stand and walk.  He said he is stiff after a one and a half hour drive and it takes a while to get straightened out.  Low back pain radiated to either or both legs to the feet.  He reported episodes of urinary urgency.  There was no persistent bowel/bladder sphincter dysfunction noted.  He last worked in 1982 as a dispatcher.  He reported he basically ran the shop.  He received SSI benefits for a few months back in approximately 2006.

Range of motion was 65 degrees of flexion with objective evidence of pain at 40 degrees.  Extension of 15 degrees with objective evidence of pain at 15 degrees.  Right and left lateral flexion of 25 degrees with objective evidence of pain at 25 degrees.  Right and left lateral rotation of 30 degrees or greater with objective evidence of pain at 30 degrees or greater.  Repetitive use testing did not reveal a change in the range of motion.  The Veteran had less movement than normal and pain on movement.  There was midline tenderness of the upper and lower back on palpation for joints and/or soft tissues.  There was no muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  There was no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  There was guarding of the thoracolumbar spine that did not result in abnormal gait or abnormal spinal contour.  There was no ankylosis and, although the Veteran was diagnosed with intervertebral disc syndrome (IVDS), the Veteran did not have any incapacitating episodes over the prior 12 months due to IVDS.  He did not use any assistive devices and there was x-ray evidence of arthritis.  The Veteran's thoracolumbar spine condition impacted his ability to work.  Work related restrictions would likely include limitations regarding repetitive bending and/or heavy lifting.  He would also have limitations regarding prolonged standing and/or walking.  He performed activities of daily living and drove a car.  It was likely that he would be restricted to no more than sedentary type work. 

The Board finds that entitlement to an evaluation in excess of 20 percent disabling is not warranted for the Veteran's thoracolumbar spine degenerative arthritis, degenerative disc disease, and spinal stenosis for any period on appeal.  The Veteran was noted in September 2006 to have a very limited range of motion and to be unable to stoop or bend.  In addition, upon VA medical examination in August 2007 the Veteran demonstrated forward flexion of 0 to 30 degrees.  However, upon VA medical examination in November 2006, the Veteran demonstrated 45 degrees of flexion without pain.  Subsequent range of motion testing, including a VA medical examination in November 2012 and September 2014, do not reveal forward flexion limited to 30 degrees or less.  As such, the preponderance of the evidence during the period on appeal does not reveal forward flexion limited to 30 degrees or any ankylosis during the period on appeal.  In addition, there are no incapacitating episodes requiring bed rest prescribed by a medical provider.

Although the Veteran has been noted to have urinary urgency and occasional bowel accidents, the Veteran was found in September 2014 to not have any persistent bowel/bladder sphincter dysfunction.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has separate compensable bowel and bladder dysfunction due to his back disability.  

The Board notes that in July 2013 the Veteran was granted entitlement to service connection for radiculopathy of the right lower extremity, evaluated as 20 percent disabling effective July 31, 2006, and radiculopathy of the left lower extremity, evaluated as 10 percent disabling effective July 31, 2006.  The Veteran has not disagreed with the evaluation or effective date of the granted neurological impairments associated with his back disability.  As such, they are not before the Board on appeal.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In Thun the Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

Here, the Veteran's back disability manifests painful and reduced range of motion.  These symptoms are adequate contemplated by the schedular rating criteria. 

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization related to the service-connected disabilities at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to the service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Initially, the Board notes that the Veteran is in receipt of service connected benefits for degenerative arthritis of the thoracolumbar spine, with degenerative disc disease and spinal stenosis, evaluated as 20 percent disabling effective August 10, 2000; radiculopathy of the right lower extremity associated with degenerative arthritis of the thoracolumbar spine, with degenerative disc disease and spinal stenosis, evaluated as 20 percent disabling effective July 31, 2006; and radiculopathy of the left lower extremity associated with degenerative arthritis of the thoracolumbar spine, with degenerative disc disease and spinal stenosis, evaluated as 10 percent disabling effective July 31, 2006.  The Veteran's combined evaluation, during the period on appeal is 50 percent disabled.  As such, the Veteran does not meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16(a).

It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work due to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran reported in March 2006 that he quit his job as a mechanic due to numbness in the hands and arms.  The Veteran is not in receipt of service connected benefits for neurological disorders of the hands and arms.

A Social Security Disability benefit determination form, dated in September 2006, lists degenerative joint disease of the lumbosacral spine as the primary diagnosis and obesity and other hyperalimentation as the secondary diagnosis.  A disability report, dated in July 2006, indicates that the Veteran reported that his back injury, respiratory problems, and lupus limited his ability to work.  He had pain in his back, arms and legs, and neck all the time.  No bending, stooping or lifting.  His legs give out on him and he had shortness of breath.  His hands swell and he had no grip due to his lupus.  He reported two fingers of each hand that are "trigger fingers" and are locked.

In November 2006 the Veteran reported that he last worked in 1982 as a shop foreman and dispatcher at which time he had problems with his back, upper back, and chest.  He reported problems with his back when he was working.  

In November 2012, a VA medical examiner reported that the Veteran's thoracolumbar spine condition impacted his ability to work.  

In September 2014, a VA medical examiner reported that the Veteran's thoracolumbar spine condition impacted the Veteran's ability to work.  Work related restrictions would likely include limitations regarding repetitive bending and/or heavy lifting.  He would also have limitations regarding prolonged standing and/or walking.  He performed activities of daily living and drove a car.  The examiner found that it was likely that the Veteran would be restricted to no more than sedentary type work.

Although the medical records reveal that the Veteran's back disability impacts his ability to work, they do not reveal that the Veteran is unemployable due to his back and associated neurological disabilities.  Rather, the Veteran was noted to be able to perform sedentary work.  The Board acknowledges that the Veteran has applied for Social Security Disability benefits and has reported that he awarded Social Security Disability benefits for a period in 2006; however, the records associated with this application identify and consider significant disabilities for which the Veteran is not currently in receipt of service connected benefit.  As the Veteran's service connected disabilities do not render the Veteran unemployable, remand for referral to the Director is unnecessary, and entitlement to TDIU is denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for thoracolumbar spine degenerative arthritis, degenerative disc disease, and spinal stenosis, is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


